147 N.J. 42 (1996)
685 A.2d 943
JOAN P. KELLY, PLAINTIFF-APPELLANT,
v.
GERIATRIC & MEDICAL CENTERS, INC. T/A COOPER RIVER CONVALESCENT CENTER, DEFENDANT-RESPONDENT, AND JOHN DOES (1-5), JOHN DOES (6-10), AND JOHN DOES (11-15), J/S/A, DEFENDANTS.
The Supreme Court of New Jersey.
Argued November 19, 1996.
Decided December 19, 1996.
Jaffa F. Stein argued the cause for appellant (Tomar, Simonoff, Adourian, O'Brien, Kaplan, Jacoby & Graziano, attorneys; Franklin P. Solomon, on the briefs).
Francis E. Schachtele argued the cause for respondent (Blejwas, Knapp & Schachtele, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 287 N.J. Super. 567, 671 A.2d 631 (1996).
For affirmance  Chief Justice PORITZ, and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed-None.